               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

               Plaintiff,                          4:19CR3124

    vs.
                                                     ORDER
TIMOTHY M. BERTUCCI,

               Defendant.



    IT IS ORDERED:

    1)    Government’s unopposed motion to continue, (Filing No. 30), is
          granted.

    2)    The evidentiary hearing on Defendant's motion to suppress, (Filing
          No. 27), will be held before the undersigned magistrate judge on
          March 24, 2020 at 2:00 p.m. in Courtroom #2, United States
          Courthouse, 100 Centennial Mall N., Lincoln, Nebraska. Two hours
          have been set aside for this hearing.



    March 4, 2020.



                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
